     Case 2:19-cr-00055-CJB-JCW Document 24 Filed 06/27/19 Page 1 of 1



MINUTE ENTRY
BARBIER, J.
June 27, 2019

                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

   UNITED STATES OF AMERICA                          CRIMINAL ACTION

   VERSUS                                            NO: 19-55

   GREGORY ST. ANGELO                                SECTION: “J”(2)



      The Court held a status conference in chambers on June 27, 2019 with the

following counsel participating: Phillip Wittmann and Peter Thomson, representing

Defendant, Gregory St. Angelo, who was also present; and Sharan Lieberman and

Nicholas Moses, representing the Government.

      At the conference, the Parties discussed the status of the case. The Court

ORDERED that rearraignment is RESET for June 28, 2019 at 10:30 a.m.

      New Orleans, Louisiana, this 27th day of June, 2019.

                            ****************

JS-10: 17 mins.




                                          CARL J. BARBIER
                                          UNITED STATES DISTRICT JUDGE
